     Case 1:19-cv-00496-LJO-EPG Document 11 Filed 09/24/19 Page 1 of 12

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10
      MICHAEL N. ANHAR,                                 Case No. 1:19-cv-00496-LJO-EPG
11
                         Plaintiff,                     FINDINGS AND RECOMMENDATIONS,
12
                                                        RECOMMENDING THAT THIS ACTION
             v.                                         PROCEED ON PLAINTIFF’S CLAIMS FOR
13
                                                        BREACH OF CONTRACT AND CIVIL
14    CITIBANK, N.A.,                                   VIOLATIONS OF THE TRUTH IN LENDING
      subsidiary of bank holding company                ACT AND THE FAIR CREDIT BILLING
15    Citigroup Inc.,                                   ACT; AND THAT THE CLAIMS FOR
16                                                      CRIMINAL VIOLATIONS BE DISMISSED
                         Defendant.                     WITH PREJUDICE
17
                                                        (ECF No. 1)
18
                                                        TWENTY-ONE (21) DAY DEADLINE
19

20          Plaintiff, Michael N. Anhar, is proceeding pro se and in forma pauperis, in this action
21   alleging claims against Defendant, Citibank, N.A., for breach of contract, violations of the Truth

22   in Lending Act, and violations of the Fair Credit Billing Act. (ECF No. 1.) Plaintiff filed the

23   complaint commencing this action on April 17, 2019. (Id.)

24          For the reasons described below, the Court recommends finding that, viewing the facts

25   alleged in the Complaint liberally and in the light most favorable to Plaintiff, and for purposes of

26   screening only, Plaintiff has stated claims against Defendant for civil violations of the Truth in
27   Lending Act, for civil violations of the Fair Credit Billing Act, and for breach of contract. The

28   Court recommends dismissing with prejudice the claims for criminal violations of the Truth in

                                                        1
     Case 1:19-cv-00496-LJO-EPG Document 11 Filed 09/24/19 Page 2 of 12

 1   Lending Act and the Fair Credit Billing Act because Plaintiff does not have standing to pursue

 2   these claims.

 3     I.     SCREENING REQUIREMENT

 4            Under 28 U.S.C. § 1915(e)(2), in any case in which a plaintiff is proceeding in forma

 5   pauperis, the Court must conduct a review of the complaint to determine whether it “state[s] a

 6   claim on which relief may be granted,” is “frivolous or malicious,” or “seek[s] monetary relief

 7   against a defendant who is immune from such relief.” If the Court determines that the complaint

 8   fails to state a claim on which relief may be granted, it must be dismissed. Id. Similarly, if the

 9   Court determines the complaint is frivolous or malicious, it must be dismissed. Id. An action is

10   deemed to be frivolous if it is “of little weight or importance: having no basis in law or fact” and

11   malicious if it was filed with the “intention or desire to harm another.” Andrews v. King, 398 F.3d

12   1113, 1121 (9th Cir. 2005). Leave to amend may be granted to the extent that the deficiencies of

13   the complaint can be cured by amendment. Cato v. United States, 70 F.3d 1103, 1106 (9th Cir.

14   1995).

15            A complaint must contain “a short and plain statement of the claim showing that the

16   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

17   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

18   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

19   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

20   matter, accepted as true, to ‘state a claim that is plausible on its face.’” Iqbal, 556 U.S. at 663
21   (quoting Twombly, 550 U.S. at 555). While factual allegations are accepted as true, legal

22   conclusions are not. Id. at 678.

23            In determining whether a complaint states an actionable claim, the Court must accept the

24   allegations in the complaint as true, Hosp. Bldg. Co. v. Trs. of Rex Hospital, 425 U.S. 738, 740

25   (1976), construe pro se pleadings liberally in the light most favorable to the Plaintiff, Resnick v.

26   Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and resolve all doubts in the Plaintiff’s favor. Jenkins
27   v. McKeithen, 395 U.S. 411, 421 (1969). Pleadings of pro se plaintiffs “must be held to less

28   stringent standards than formal pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342

                                                          2
     Case 1:19-cv-00496-LJO-EPG Document 11 Filed 09/24/19 Page 3 of 12

 1   (9th Cir. 2010) (holding that pro se complaints should continue to be liberally construed after

 2   Iqbal).

 3    II.      SUMMARY OF PLAINTIFF’S ALLEGATIONS

 4             The Complaint (ECF No. 1) alleges that on August 25, 2018, Plaintiff attempted four

 5   times to make a cash payment of $120 on his Citibank credit card at Citibank ATMs, but his

 6   payment was refused, and the message on the ATM stated: “I can’t do that right now. For

 7   assistance, please call Customer Service.” Plaintiff contacted Citibank customer service about his

 8   inability to make a cash payment and was eventually informed that his credit card account had

 9   been suspended because, when Citibank applied the August 2018 interest charge to Plaintiff’s

10   credit card account, that interest charge caused the account to exceed the credit limit by $24.93.

11             Plaintiff had a second credit card with Citibank that had also exceeded the credit limit as a

12   result of Citibank’s application of the August 2018 interest charge, yet that second account was

13   not suspended, and Plaintiff was able to make a cash payment on that account. Further, Citibank’s

14   charging of interest on both of Plaintiff’s Citibank credit card accounts had, on 35 previous

15   occasions, caused the credit cards to exceed the credit limit, and Citibank had not on those

16   previous occasions suspended Plaintiff’s credit card accounts. If Citibank had accepted the $120

17   cash payment Plaintiff attempted to make on the suspended account, the account would have gone

18   back under the credit limit.

19             Plaintiff closed both of his credit card accounts and promptly filed a CFPB1 complaint.

20   Citibank responded to the CFPB complaint as follows:
21             The error you received when attempting to make your payment at the ATM for
               your account ending in 1276 was due to the amount of the balance that exceeded
22             your credit limit, which resulted in the suspension of your account. Although your
               account ending in 2471 also exceeded the credit limit, this account was not
23             suspended at the time your $40.00 payment was received.
24   (ECF No. 1 at 7.)

25             Plaintiff alleges that this refusal to accept the payment violated the terms of the agreement

26   between Plaintiff and Defendant:
27
               Plaintiff does not define the acronym “CFPB.” The Court assumes that the acronym stands for Consumer
               1
28   Financial Protection Bureau.


                                                             3
     Case 1:19-cv-00496-LJO-EPG Document 11 Filed 09/24/19 Page 4 of 12

 1            Citibank’s refusal to accept and credit Mr. Anhar’s conforming payment was in
              direct contravention of its revised cash-payment policy as established in its
 2            05/08/18 Update and reaffirmed in its 06/22/18 June Statement, 07/23/18 July
              Statement, and 09/17/18 Account Update. When read concurrently with the
 3            governing 10/23/16 Card Agreement, the revised cash-payment policy serves to
              amend the agreement. Under these combined and undisputed contractual elements
 4            and written provisions, Mr. Anhar’s repeatedly proffered $120 cash payment
              constituted a conforming payment. Thus, Citibank’s refusal to accept and credit
 5            that payment constitutes intentional failure to perform, which means Citibank
              materially breached its own agreement. Once Citibank breached the contract, it
 6            became void, and the debt thereunder became invalid.

 7   (ECF No. 1 at 8-9.)

 8            Plaintiff alleges that, over the next seven months, Defendant continued to treat the debt as

 9   valid and committed nearly 25 Truth in Lending Act and Fair Credit Billing Act violations:

10            [Citibank] has made prohibited collections calls to Mr. Anhar’s home, sent him
              barred dunning letters,2 issued fraudulent monthly billing statements,
11            manufactured hundreds of dollars in finance charges, and created lasting harm to
              his creditworthiness by falsely reporting to the credit bureaus that his account is
12            seriously delinquent. Citibank’s willful, knowing, and persistent wrongful billing
              on, dunning of, and third-party reporting of an account that’s closed, a debt that’s
13            invalid, and a contract that’s void, amounts to fraud and oppression.

14   (ECF No. 1 at 9 (footnote added); see ECF No. 1 at 10-18 (providing detailed allegations).)

15            Plaintiff brings claims against Citibank for breach of contract (Claim 1); criminal and civil

16   violations of the Truth in Lending Act (Claims 2 through 9), and criminal and civil violations of

17   the Fair Credit Billing Act (Claims 10 through 25).

18   III.     DISCUSSION

19            A.       Claims for Civil Violations of the Truth in Lending Act (Claims 2-9)

20                     1.       Claims 2-8

21            In claims 2 through 8, Plaintiff alleges that Defendant committed civil violations of

22   sections 127(b)(3) and (7) of the Truth in Lending Act (“TILA”),3 15 U.S.C. § 1637(b)(3) and (7),

23   which provide:

24            (b) Statement required with each billing cycle.

25
              2
                A “dunning letter” is a demand for payment from a delinquent debtor. See Black's Law Dictionary
26   (11th ed. 2019) (Defining “dun” as: “To demand payment from (a delinquent debtor) <his creditors are dunning him
     daily>.”).
27            3
                Plaintiff also cites to section 140 of the TILA, 15 U.S.C. § 1640(a), which provides for civil liability to be
     imposed upon any creditor “who fails to comply with any requirement imposed under this part [B] . . . .” The sections
28   of the TILA upon which Plaintiff relies are contained in Part B.


                                                                 4
     Case 1:19-cv-00496-LJO-EPG Document 11 Filed 09/24/19 Page 5 of 12

 1           The creditor of any account under an open end consumer credit plan shall transmit
             to the obligor, for each billing cycle at the end of which there is an outstanding
 2           balance in that account or with respect to which a finance charge is imposed, a
             statement setting forth each of the following items to the extent applicable:
 3
                     ....
 4
                     (3) The total amount credited to the account during the period.
 5
                     ....
 6
                     (7) The balance on which the finance charge was computed and a
 7                   statement of how the balance was determined. If the balance is determined
                     without first deducting all credits during the period, that fact and the
 8                   amount of such payments shall also be disclosed.

 9   15 U.S.C. § 1637(b)(3), (7).

10           Plaintiff alleges that Defendant violated these provisions by imposing finance charges;

11   failing to credit Plaintiff’s account in various amounts “following Citibank’s 08/25/18 breach of

12   contract and Citibank’s subsequent wrongful billings”; and “refusing to set forth the post-credit

13   correct balance on which the finance charge was computed, the amount of the credit, and the fact

14   that the balance was calculated without first applying the credit.” (ECF No. 1 at 20-25.) These

15   allegations, construed liberally in favor of Plaintiff, are sufficient, at the screening stage, to state a

16   cognizable claim for violation of § 1637(b)(3) and (7).

17                   2.      Claim 9

18           In Claim 9, Plaintiff alleges that Defendant violated section 127(b)(2) of the TILA,

19   15 U.S.C. § 1637(b)(2), which provides, in relevant part, that the creditor must include in

20   statements provided to obligors the following information, to the extent applicable:

21           The amount and date of each extension of credit during the period, and a brief
             identification, on or accompanying the statement of each extension of credit in a
22           form prescribed by the Bureau sufficient to enable the obligor either to identify
             the transaction or to relate it to copies of sales vouchers or similar instruments
23           previously furnished, except that a creditor's failure to disclose such information
             in accordance with this paragraph shall not be deemed a failure to comply with
24           this part or this subchapter if (A) the creditor maintains procedures reasonably
             adapted to procure and provide such information, and (B) the creditor responds to
25           and treats any inquiry for clarification or documentation as a billing error and an
             erroneously billed amount under section 1666 of this title. . . .
26
27   15 U.S.C. § 1637(b)(2).

28           Plaintiff alleges Defendant violated this provision by the following alleged conduct:


                                                          5
     Case 1:19-cv-00496-LJO-EPG Document 11 Filed 09/24/19 Page 6 of 12

 1          Citibank’s Jan-19 statement imposed a $63.13 finance charge. Citibank’s
            statement was for the period of 12/25/18-01/22/19. Citibank’s statement set forth
 2          a 12/24/18 $35 credit. Citibank’s line-item credit was backdated to one day before
            the billing period even began. Citibank was subject to the provisions of TILA’s
 3          Part B, which imposed on Citibank several statement requirements that inherently
            necessitated Citibank not set forth false or fraudulent information. Citibank
 4          willfully and knowingly disregarded at least one such requirement, which TILA
            imposed on Citibank, thereby violating TILA.
 5
     (ECF No. 1 at 25 (footnote and paragraph numbering and structure omitted).)
 6
            Plaintiff appears to be alleging that by including the $35 credit on the January 2019
 7
     statement, rather than on the December 2019 statement, Defendants falsely stated the date of the
 8
     extension of credit. The allegations of the complaint, construed liberally in favor of Plaintiff, are
 9
     sufficient, at the screening stage, to state a cognizable claim for violation of § 1637(b)(2).
10
            B.      Claims for Civil Violations of the Fair Credit Billing Act (Claims 10-25)
11
            In claims 10 through 25, Plaintiff alleges that he mailed to Defendant, at its billing-
12
     inquiries address, billing dispute notices; that these billing dispute notices were “in writing, set
13
     forth the account name and number sufficiently to enable its identification, indicated his belief the
14
     statement had a billing error, specified the amount of that billing error, and stated the reason for
15
     his belief that the statement contained a billing error.” (ECF No. 1 at 26-47.) Plaintiff alleges that
16
     Defendant received his billing dispute notices less than sixty days after Defendant transmitted the
17
     respective statements containing the alleged billing errors and that, after receiving the billing
18
     dispute notices, Defendant acted, or failed to act, in ways that violated the Fair Credit Billing Act
19
     (“FCBA”).
20
                    1.      Claims 10-15
21
            In claims 10 through 15, Plaintiff alleges that Defendant violated 15 U.S.C. § 1666(a),
22
     which provides:
23
            If a creditor, within sixty days after having transmitted to an obligor a statement
24          of the obligor’s account in connection with an extension of consumer credit,
            receives at the address disclosed under section 1637(b)(10) of this title a written
25          notice (other than notice on a payment stub or other payment medium supplied by
            the creditor if the creditor so stipulates with the disclosure required under section
26          1637(a)(7) of this title) from the obligor in which the obligor--
27          (1) sets forth or otherwise enables the creditor to identify the name and account
                number (if any) of the obligor,
28

                                                         6
     Case 1:19-cv-00496-LJO-EPG Document 11 Filed 09/24/19 Page 7 of 12

 1          (2) indicates the obligor's belief that the statement contains a billing error and the
            amount of such billing error, and
 2
            (3) sets forth the reasons for the obligor's belief (to the extent applicable) that the
 3          statement contains a billing error,

 4          the creditor shall, unless the obligor has, after giving such written notice and
            before the expiration of the time limits herein specified, agreed that the statement
 5          was correct--

 6                  (A) not later than thirty days after the receipt of the notice, send a written
                    acknowledgment thereof to the obligor, unless the action required in
 7                  subparagraph (B) is taken within such thirty-day period, and

 8                  (B) not later than two complete billing cycles of the creditor (in no event
                    later than ninety days) after the receipt of the notice and prior to taking
 9                  any action to collect the amount, or any part thereof, indicated by the
                    obligor under paragraph (2) either—
10
                            (i)     make appropriate corrections in the account of the obligor,
11                                  including the crediting of any finance charges on amounts
                                    erroneously billed, and transmit to the obligor a notification
12                                  of such corrections and the creditor's explanation of any
                                    change in the amount indicated by the obligor under
13                                  paragraph (2) and, if any such change is made and the
                                    obligor so requests, copies of documentary evidence of the
14                                  obligor's indebtedness; or

15                          (ii)    send a written explanation or clarification to the obligor,
                                    after having conducted an investigation, setting forth to the
16                                  extent applicable the reasons why the creditor believes the
                                    account of the obligor was correctly shown in the statement
17                                  and, upon request of the obligor, provide copies of
                                    documentary evidence of the obligor's indebtedness. In the
18                                  case of a billing error where the obligor alleges that the
                                    creditor's billing statement reflects goods not delivered to
19                                  the obligor or his designee in accordance with the
                                    agreement made at the time of the transaction, a creditor
20                                  may not construe such amount to be correctly shown unless
                                    he determines that such goods were actually delivered,
21                                  mailed, or otherwise sent to the obligor and provides the
                                    obligor with a statement of such determination.
22
            After complying with the provisions of this subsection with respect to an alleged
23          billing error, a creditor has no further responsibility under this section if the
            obligor continues to make substantially the same allegation with respect to such
24          error.

25   15 U.S.C.A. § 1666(a).

26          As to claims 10 through 13, Plaintiff alleges that Defendant willfully and knowingly

27   violated § 1666(a) by disregarding collection action prohibitions, and specifically by making

28   collections calls to Plaintiff’s home and mailing Plaintiff dunning letters after Defendant received


                                                         7
     Case 1:19-cv-00496-LJO-EPG Document 11 Filed 09/24/19 Page 8 of 12

 1   Plaintiff’s billing dispute notices and before Defendant responded to those notices. (ECF No. 1 at

 2   26-30.)

 3             As to claims 14 and 15, Plaintiff alleges that Defendant violated § 1666(a) by failing to

 4   respond to Plaintiff’s billing dispute notices within two complete billing cycles, and that

 5   Defendant has never responded to those notices. (ECF No. 1 at 30-32.)

 6             The allegations of the complaint, construed liberally in favor of Plaintiff, are sufficient, at

 7   the screening stage, to state a cognizable claim under § 1666(a).

 8                    2.      Claims 16-21

 9             In claims 16 through 21, Plaintiff alleges that Defendant violated 15 U.S.C. § 1666(c),

10   which provides,

11             For the purposes of this section, “action to collect the amount, or any part thereof,
               indicated by an obligor under paragraph (2)” does not include the sending of
12             statements of account, which may include finance charges on amounts in dispute,
               to the obligor following written notice from the obligor as specified under
13             subsection (a), if--
14             (1) the obligor’s account is not restricted or closed because of the failure of the
               obligor to pay the amount indicated under paragraph (2) of subsection (a), and
15
               (2) the creditor indicates the payment of such amount is not required pending the
16             creditor's compliance with this section.
17             Nothing in this section shall be construed to prohibit any action by a creditor to
               collect any amount which has not been indicated by the obligor to contain a
18             billing error.
19   15 U.S.C. § 1666(c).

20             Plaintiff alleges that Defendant violated § 1666(c) when, after receiving Plaintiff’s billing
21   dispute notices, Defendant posted statements that did not indicate that Plaintiff was not required

22   to pay the disputed amount. (ECF No. 1 at 32-39.)

23             These allegations, construed liberally in favor of Plaintiff, are sufficient, at the screening

24   stage, to state a cognizable claim under § 1666(c).

25                    3.      Claims 22-25

26             In claims 22 through 25, Plaintiff alleges that Defendant violated 15 U.S.C. § 1666a(a)
27   and (b), which provide,

28             (a) Reports by creditor on obligor’s failure to pay amount regarded as billing

                                                           8
     Case 1:19-cv-00496-LJO-EPG Document 11 Filed 09/24/19 Page 9 of 12

 1              error
            After receiving a notice from an obligor as provided in section 1666(a) of this
 2          title, a creditor or his agent may not directly or indirectly threaten to report to any
            person adversely on the obligor's credit rating or credit standing because of the
 3          obligor's failure to pay the amount indicated by the obligor under section
            1666(a)(2) of this title, and such amount may not be reported as delinquent to any
 4          third party until the creditor has met the requirements of section 1666 of this title
            and has allowed the obligor the same number of days (not less than ten) thereafter
 5          to make payment as is provided under the credit agreement with the obligor for
            the payment of undisputed amounts.
 6
            (b) Reports by creditor on delinquent amounts in dispute; notification of obligor
 7               of parties notified of delinquency
 8          If a creditor receives a further written notice from an obligor that an amount is
            still in dispute within the time allowed for payment under subsection (a) of this
 9          section, a creditor may not report to any third party that the amount of the obligor
            is delinquent because the obligor has failed to pay an amount which he has
10          indicated under section 1666(a)(2) of this title, unless the creditor also reports that
            the amount is in dispute and, at the same time, notifies the obligor of the name
11          and address of each party to whom the creditor is reporting information
            concerning the delinquency.
12

13   15 U.S.C. § 1666a(a), (b).

14          Plaintiff alleges that Defendant violated § 1666a(a) when it reported Plaintiff’s

15   nonpayment of the disputed amounts as a delinquency to three credit bureaus even though

16   Defendant had not fulfilled its obligations under § 1666(a) to respond to Plaintiff’s discovery

17   dispute notices. (ECF No. 1 at 40-47.)

18          Plaintiff alleges that Defendant violated § 1666a(b) because, although Defendant did

19   submit a response to Plaintiff’s 11/24/18 and 12/26/18 billing dispute notices, Plaintiff informed

20   Defendant that the amount was still in dispute through his 12/18/18 and 1/14/19 further billing

21   dispute notices, and that, despite receiving these further billing dispute notices, Defendant

22   subsequently reported Plaintiff’s nonpayment as a delinquency to the three nation credit bureaus,

23   did not report that this amount was in dispute, and did not notify Plaintiff of the names and

24   addresses of third parties to whom Defendant was reporting the delinquency. (ECF No. 42-47.)

25          These allegations, construed liberally in favor of Plaintiff, are sufficient, at the screening

26   stage, to state cognizable claims under § 1666a(a) and (b).

27   ///

28   ///


                                                        9
     Case 1:19-cv-00496-LJO-EPG Document 11 Filed 09/24/19 Page 10 of 12

 1            C.        Claims for Criminal Violations (Claims 2 through 25)

 2            Plaintiff brings claims for criminal violations of various provisions of the TILA and the

 3   FCBA. (ECF No. 1 at 20-47.)

 4            Generally, criminal statutes do not confer private rights of action. Thus, a private citizen

 5   asserting a claim under a criminal statute bears the burden of establishing that a private right of

 6   action exists. See Stupy v. United States Postal Serv., 951 F.2d 1079, 1081 (9th Cir. 1991)

 7   (identifying factors that may establish a private right of action conferred under a criminal statute);

 8   see also Robertson v. U.S. ex rel. Watson, 560 U.S. 272, 278 (2010) (“Our entire criminal justice

 9   system is premised on the notion that a criminal prosecution pits the government against the

10   governed, not one private citizen against another.”); Glassey v. Amano Corp., 2006 WL 889519,

11   at *3 (N.D. Cal. Mar. 31, 2006) (“Private parties generally lack standing to enforce federal

12   criminal statutes.”), aff'd, 285 Fed. Appx. 426 (9th Cir. 2008).

13            Here, Plaintiff has not provided any authority in his complaint demonstrating that he can

14   maintain a private right of action under the criminal provisions of the TILA or the FCBA. The

15   Court therefore recommends that Plaintiff’s claims for violation of these criminal provisions be

16   dismissed. Further, because no amendment could remedy this fundamental flaw, the Court

17   recommends that such dismissal be with prejudice.

18            D.        State Law Breach of Contract Claim (Claim 1)4

19            The elements for a breach of contract action under California law5 are: “(1) existence of

20   the contract; (2) plaintiff's performance or excuse for nonperformance; (3) defendant’s breach;
21   and (4) damages to plaintiff as a result of the breach.” CDF Firefighters v. Maldonado, 70 Cal.

22            4
                 Because the Court finds that Plaintiff has, for purposes of screening, stated cognizable claims under federal
23   law, and these federal claims relate to the alleged breach of contract, the Court recommends exercising supplemental
     jurisdiction over the state law breach of contract claim. See 28 U.S.C. § 1367(a) (providing authority for federal
24   courts to consider state-law claims when they are “so related” to the federal claims that they “form part of the same
     case or controversy”). If, however, Plaintiff’s federal claims are dismissed prior to trial, the Court may decline to
     continue exercising supplemental jurisdiction over Plaintiff’s state law breach of contract claim. See 28 U.S.C.
25   § 1367(c) (A district court “may decline to exercise supplemental jurisdiction over a claim . . . if . . . the district court
     has dismissed all claims over which it has original jurisdiction . . . .”); Carnegie–Mellon University v. Cohill, 484
26   U.S. 343, 350 n.7 (1988) (“[I]n the usual case in which all federal-law claims are eliminated before trial, the balance
     of factors to be considered [in exercising supplemental jurisdiction]—judicial economy, convenience, fairness, and
27   comity—will point toward declining to exercise jurisdiction over the remaining state-law claims.”).
               5
                 The credit card agreement may have a choice of law provision that indicates the applicable law. However,
28   for purposes of screening, the Court assumes that California law applies.


                                                                   10
     Case 1:19-cv-00496-LJO-EPG Document 11 Filed 09/24/19 Page 11 of 12

 1   Rptr. 3d 667, 679 (Cal. Ct. App. 2008), as modified on denial of reh'g (Feb. 5, 2008).

 2          Here, Plaintiff alleges (1) that he entered into a credit card agreement with Defendant;

 3   (2) that he complied with all or substantially all of the material provisions of that agreement,

 4   including proffering a cash payment on his credit card account; (3) that Defendant breached the

 5   terms of the agreement when Defendant “repeatedly refused to accept and credit Mr. Anhar’s

 6   8/25/18 conforming cash payment, which the contract required Citibank to do”; and (4) that

 7   Plaintiff has been harmed and continues to be harmed by Defendant’s breach of the agreement.

 8   (ECF No. 1 at 19-20.) These allegations, construed liberally in favor of Plaintiff, are sufficient, at

 9   the screening stage, to state a cognizable claim against Defendant for breach of contract.

10    IV.   CONCLUSION AND RECOMMENDATION

11          Construing the allegations in the complaint liberally and in the light most favorable to

12   Plaintiff, the Court finds, for purposes of screening, that the complaint states cognizable claims

13   against Defendant for civil violations of the Truth in Lending Act, for civil violations of the Fair

14   Credit Billing Act, and for state law breach of contract. The Court recommends dismissing

15   Plaintiff’s claims for criminal violations of the Truth in Lending Act and the Fair Credit Billing

16   Act. The Court does not recommend granting leave to amend because Plaintiff does not have

17   standing to pursue the claims for criminal violations and amendment as to those claims would

18   accordingly be futile.

19          Therefore, based on the foregoing, IT IS HEREBY RECOMMENDED that this case

20   proceed against Defendant, Citibank, N.A., on Plaintiff’s claims for civil violations of the Truth
21   in Lending Act and the Fair Credit Billing Act, and for state law breach of contract, and that

22   Plaintiff’s claims for criminal violations of the Truth in Lending Act and the Fair Credit Billing

23   Act be dismissed.

24          These findings and recommendations will be submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one

26   (21) days after being served with these findings and recommendations, Plaintiff may file written
27   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

28   Findings and Recommendations.”

                                                        11
     Case 1:19-cv-00496-LJO-EPG Document 11 Filed 09/24/19 Page 12 of 12

 1          Plaintiff is advised that failure to file objections within the specified time may result in the

 2   waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing

 3   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6      Dated:     September 24, 2019                            /s/
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       12
